Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “so that the manipulators can be exchanged quickly” which is unclear and renders the claims indefinite. Specifically, “quickly” is a relative term, and the time for exchanging the manipulators required by the claim cannot be determined. 
Claims 19-21 each recite “when using actuated fingers as manipulators...” which is generally unclear and renders the claims indefinite. It is unclear if the claims require fingers, and how many fingers are required by the claims. It is also unclear if all the claimed manipulators are fingers, or if some of the previously claimed manipulators are other objects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-10, 12-18 and 20-23, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ulrich (USPN 5,501,498).
Ulrich discloses a robot (column 10, lines 39-40) having a modular end effector having a base (20) having a plurality of connection elements (50), a manipulator (30/40/45) connected to the at least one connecting element, wherein a position of the at least one connection element or the position of the manipulator is changeable (see Figs. 7-7D), so that the manipulator can be used in different positions relative to the base ; wherein more than one manipulator is connectable (each of the manipulators 30/40/45 is capable of being connected to the connection elements) to the at least one connection element; wherein the positions of the manipulators within the at least one connection elements are independently changeable (Column 5, paragraph 1); wherein the number of connection elements corresponds to the number of manipulators; wherein the at least one manipulator is a finger (30/40/45 considered fingers); wherein at least one connection element has rotational mobility (see Fig. 2) or at least one manipulator is rotatable within (see Fig. 2) the connection element; wherein the position of at least one connection element, manipulator or a segment can be changed manually (any portion of the device of Ulrich is considered capable of being manually moved) or automatically (via 250, electrically via 240); a release element (70) for releasing the position of the connection element (should element 70 be removed, element 50 could be moved to another location); wherein the connection elements have connectors (at 72) so that manipulators can be changed quickly (as best understood the fingers 30/40/45 could be changed quickly); wherein the base portion has a surface element (210) forming an inner surface of the end effector and being at least partially interchangeable (considered interchangeable, as it could be replaced by another rectangular panel or replacement part);  the manipulators can be actuated synchronously for mutual movement (as controller 250 is capable of moving the fingers independently, it is capable of moving two at the same time in the same manner); the configuration of the manipulators corresponds to a humanoid configuration (the device of Ulrich is considered to correspond to a humanoid configuration, as it is a palm with fingers); at least one force sensor (210) [for detecting the forces acting on the base]( as 210 is located on the base, and detects contact with an object, it is considered capable of detecting forces acting on the base). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (USPN 5,501,498) in view of Okuda (US 2010/0176615 A1).
Ulrich discloses the claimed invention except for the base comprises a first segment movably connected to at least one second segment so the position can be changed relative to each other, each segment having a connection element so that the respective connection elements positions can be changed relative to each other; or that the base comprises more than two segments, each having a connection element.
Okuda discloses a  base having a first segment (8) movable connected (common axis 10) to a second segment (9) each segment having a connection element (13), and the positions of the connection elements are movable relative to one another (the relative position of the connection elements changes with the movement of the segments); and that the base has more than two segments (see Fig. 13 - 8, 9, 102) each having a connection element (106/107, 6). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the end effector of Ulrich to have multiple base sections movable relative to one another, in order to increase the motion and gripping capabilities of the end effector.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (USPN 5,501,498) in view of JP 2006 255805 (hereinafter D3).
Ulrich discloses the claimed invention except for where in the at least one connection element has linear mobility for the purpose of changing the potion of the connection element, or at least one manipulator is linearly movable within one of the connection elements for changing the position of the manipulator.
D3 discloses connection elements (35) that have linear mobility (31/33).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ulrich to have linear movable manipulators, in order to increase the available positions of the manipulators, allowing for a wider range of gripping options. 

Claim(s) 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (USPN 5,501,498) in view of Kim et al.  (USPN 6,918,622).
Ulrich discloses the claimed invention except for having more than one pair of manipulators acting against one another.
Kim discloses more than one pair (see Figs. 17-18) of manipulators that appose one another.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ulrich to have more than one pair of manipulators opposing one another, in order to increase the grip strength of the end effector.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (USPN 5,501,498) in view of Nammoto et al. (USPN 8,585,111).
Ulrich discloses the claimed invention, including that the robot is a robot arm (column 10, lines 39-40).
Ulrich does not disclose that the robot arm is a 6 DOF robot arm.
Robot arms having six degrees of freedom are extremely well known in the art, and the use of end effectors on such robot arms is commonplace.
 Nammoto discloses a 6 DOF robot arm (Fig. 9) having a gripping end effector.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ulrich to be used on a 6DOF robot arm, in order to allow for manipulation of the object to be gripped by the end effector in 6 degrees of freedom. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658